United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 23, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-10757
                         Conference Calendar


ERIC GANT,

                                     Plaintiff-Appellant,

versus

STATE OF TEXAS; UNKNOWN STATE OFFICIALS,

                                     Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 4:04-CV-394-Y
                         --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Eric Gant appeals the 28 U.S.C. § 1915(e)(2)(B) dismissal of

his 42 U.S.C. § 1983 lawsuit challenging as unconstitutional

state court rulings against him.    As the district court

determined, Gant’s claims are barred by the Rooker-Feldman**

doctrine.    See Davis v. Bayless, 70 F.3d 367, 375 (5th Cir.

1995); Liedtke v. State Bar of Texas, 18 F.3d 315, 317 (5th Cir.

1994).    Gant’s conclusional assertion that the Rooker-Feldman

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
        Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923);
District of Columbia Court of Appeals v. Feldman, 460 U.S. 462
(1983).
                            No. 04-10757
                                 -2-

doctrine does not apply to his case because any ruling in his

favor would not affect any state court rulings is patently

without merit; the face of his complaint sought reversal of the

state court rulings and the entry of judgment in his favor in the

challenged state court case.

     Because the appeal raises no nonfrivolous issues, it is

DISMISSED.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.   We caution Gant that the filing or

prosecution of frivolous appeals will subject him to sanctions.

Gant should review all pending appeals to ensure that they are

not frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.